Case 1:19-cr-20450-RNS Document 40 Entered on FLSD Docket 03/14/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                Case Number: 19-cr-20450-SCOLA

  UNITED STATES OF AMERICA,

                         Plaintiff,
                 v.

  ALEX NAIN SAAB MORAN,

                    Defendant.
  __________________________________/

  UNITED STATES’ NOTICE OF DECISION OF SOUTHERN DISTRICT OF FLORIDA

         The United States of America, through the undersigned counsel, hereby files this Notice of

  A Southern District of Florida Court Decision as the United States believes that the decision of a

  sister-court in similar litigation gives legal support to the United States’ position in its Response

  in Opposition to Defendant Alex Nain SAAB MORAN’s (“SAAB MORAN”) Motion To Vacate

  Order Conferring Fugitive Status And For Leave For Special Appearance To Challenge Indictment

  [DE 24].

         The United States gives the Court notice of an Order filed by Senior United States District

  Court Judge William J. Zloch in United States v. De Morales Sante, 2018 U.S. Dist. LEXIS

  186338, No. 12-20663-CR-ZLOCH, (S.D. Fl. Oct. 31, 2018). The United States believes that the

  application of Fugitive Disentitlement Doctrine by the Court in De Morales Sante and its analysis

  of United States v. Shalhoub, 855 F.3d 1255, 1263 (11th Cir. 2017), and the Supplemental Report

  And Recommendations analysis of both Shalhoub and In re Hijazi, 589 F.3d 401 (7th Cir. 2009),

  is pertinent in light of the Defendant’s pending motion.
Case 1:19-cr-20450-RNS Document 40 Entered on FLSD Docket 03/14/2021 Page 2 of 2




                                        CONCLUSION

         For the above-stated reasons, the United States respectfully provides notice of United

  States v. De Morales Sante, 2018 U.S. Dist. LEXIS 186338, No. 12-20663-CR-ZLOCH, (S.D. Fl.

  Oct. 31, 2018), and attaches the Order and the Supplemental Report and Recommendation.


                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                                    By: Kurt K. Lunkenheimer
                                                       Kurt K. Lunkenheimer
                                                       Assistant U.S. Attorney
                                                       Court ID No. A5501535
                                                       99 N.E. 4th Street
                                                       Miami, Florida 33132-2111
                                                       TEL (305) 961-9008
                                                       Kurt.Lunkenheimer@usdoj.gov

                                                    DANIEL S. KAHN
                                                    ACTING CHIEF, FRAUD SECTION
                                                    Criminal Division
                                                    U.S. Department of Justice

                                                    By: Alexander Kramer
                                                       Alexander Kramer
                                                       Trial Attorney
                                                       Criminal Division, Fraud Section
                                                       U.S. Department of Justice
                                                       Court ID No. A5502240
                                                       1400 New York Ave. NW
                                                       Washington, DC 20005
                                                       TEL (202) 768-1919
                                                       alexander.kramer@usdoj.gov




                                               2
